DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on  6/22/2022.
The applicant argues on page 11 since there is broad common limitations (i.e., determining a region of interest and displaying an image) that the restriction is improper.  The examiner disagrees.  Such limitations are so broad that the claims do not define a special technical feature.  Regarding the limitations claiming medial lines, the same technical feature is not defined in the claims since group I defines calculating a medial line, and group II merely claims that it exists (the medial line is not determined or calculated in the process).  It is noted claim 42 is grouped with group II. Therefore, the restriction is proper and is made final herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 7-9, 15, 17-19, 24, 26, 28-31, 40-42 are considered eligible subject matter.  Claims 7 and 42, even if considered an abstract idea, recite limitations that provide a practical application, i.e. surgery.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 24, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the generation" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the ablation" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9, 15, 19, 31 and 42 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2005033160 (Yamagata et al).
Regarding claim 7, Yamagata et al discloses A method (fig. 3) for performing ablation planning and/or performance (page 1, paragraphs 7-9) using an image processing apparatus having one or more processors (fig. 1, item 15, 16), the method comprising: visualizing or displaying, via the one or more processors, at least one image (fig. 1, item 15, fig. 3, s301, s302, page 6, paragraph 93); identifying, via the one or more processors, at least one treating zone or target shown in the at least one image, the affected part, (fig. 3, s304, page 6, paragraph 97); defining, via the one or more processors, at least one target point of the at least one treating zone or target, the center of the affected part (fig. 3, s305, page 6, paragraph 99), at least one entry point (fig. 3, s306, page 6 paragraph 100), and a trajectory between the at least one target point and the at least one entry point (fig. 3, s307, page 7, paragraph 103), the at least one target point of the at least one treating zone or target being defined on a medial axis or a center line of the at least one treating zone or target, the medial axis/ center line defined by the point designated in page 6, paragraph 99 and shown in fig. 4d, item 45; and corresponding or associating, via the one or more processors, the at least one entry point in the at least one image to at least one entry point for a body of a patient by finding the insertion position on the surface of the body which corresponds to a surface of the patient’s body.  
Claim 42 is rejected for the same reasons as claim 7.  Thus, the arguments analogous to that presented above for claim 7 are equally applicable to claim42  Claim  42 distinguishes from claim 7 only in that it is a computer readable storage medium claim that carries out the method of claim 7.  Yamagata et al teaches further this feature (page 5, paragraph 85).
Regarding claim 8, Yamagata et al discloses the at least one image is loaded from at least one of the following: a scanner, a PACS, an image reader or reading device, an imaging device, and a medical imaging device or system (fig., 1, item 11, 17-19).  
Regarding claim 9, Yamagata et al discloses at least one of: (i) the at least one image is displayed in one or more panes (fig. 4a-d, fig. 9-12); and (ii) the one or more panes include at least one of: an axial view pane, a coronal view pane, a sagittal view pane, and a three dimensional (3D) view pane (fig. 9-12, page 6, paragraph 96).  
Regarding claim 15, Yamagata et al discloses identifying, via the one or more processors, the at least one treating zone or target using at least one of: image segmentation, since the image is segmented into cross sections (page 6, paragraph 96), an active contour model, a snake algorithm, and a watershed method.  
Regarding claim 19, Yamagata et al discloses performing an incremental step or an ablation step (incremental steps of fig. 3).  
Regarding claim 31, Yamagata et al discloses performing, via the one or more processors, a medial axis algorithm, the algorithm that determines the medial axis shown in fig. 6a, or using one or more centers of one or more maximally-inscribed balls inside the treating zone or target to identify the medial axis or the center line of the at least one treating zone or target.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yamagata et al in view of U.S. Patent Application Publication No. 20130315440 (Frank et al).
Regarding claim 17, Yamagata et al discloses all of the claimed elements as set forth above and is incorporated herein by reference.  Yamagata et al discloses further that the method includes using a device to at least one of: (i) help correspond or associate the at least one entry point to the entry point for the body of the patient; and (ii) help determine the medial axis or the center line of the at least one treating zone or target, i.e. the scanning devices that provide all the data and thus help correspond and determine any points and axes in the images and the devices that correspond points to the body (fig. 1, items 15, 17-19).
Yamagata et al does not disclose expressly the device is a calibration device.
Frank et al discloses such devices are calibration devices (page 7, paragraph 98).
Yamagata et al & Frank et al are combinable because they are from the same field of endeavor, i.e. medical image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to calibrate the device.
The suggestion/motivation for doing so would have been to provide a safer, more accurate system by ensuring measurements are accurate.
Therefore, it would have been obvious to combine the method of Yamagata et al with calibration of Frank et al to obtain the invention as specified in claim 17.

Claims 18, 24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamagata et al in view of U.S. Patent Application Publication NO. 20140073907 (Kumar et al).
Regarding claim 18, Yamagata et al discloses all of the claimed elements as set forth above and is incorporated herein by reference.
Yamagata et al does not disclose expressly 
Kumar et al discloses performing, via the one or more processors, segmentation, registration (page 10, paragraph 101) and differential image -5-view (page 10, paragraph 102) steps to provide improved differential image(s) and to reduce or avoid the generation of misleading artifacts in the image(s) (page 2, paragraph 20).
Yamagata et al & Kumar et al are combinable because they are from the same field of endeavor, i.e. using medical images in procedures.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use steps to reduce artifacts.
The suggestion/motivation for doing so would have been to provide a safer, more accurate system by accurately depicting anatomy.
Therefore, it would have been obvious to combine the method of Yamagata et al with Kumar et al to obtain the invention as specified in claim 18.
Regarding claim 24, Yamagata et al discloses identifying or determining, via the one or more processors, an ablation zone where ablation occurs (fig. 4a-4c, page 1, paragraphs 7-9).  Kumar et al discloses identifying or determining, via the one or more processors, an ablation zone where the ablation occurred in response to the ablation step being performed by continually mapping the zones during the ablation procedure (page 9, paragraph 90).  
Regarding claim 26, Kumar et al discloses in response to the incremental step being performed: (i) scanning or re-scanning the at least one image (fig. 1, “intra-operative images”); (ii) displaying, visualizing or re-visualizing, via the one or more processors, the scanned or re-scanned at least one image (fig. 1, the intra-operative image as visualized and registered with pre-operative image); (iii) confirming, via the one or more processors, the at least one treating zone or target is the same or identifying, via the one or more processors, an updated or changed at least one treating zone or target by updating the treatment plan to the intraoperative image (fig. 1); -6- (iv) segmenting, via the one or more processors, the scanned or re- scanned at least one image (page 10, paragraph 101); (v) performing, via the one or more processors, image registration of the at least one image (page 10, paragraph 101); (vi) performing, via the one or more processors, differentiation of the scanned or re-scanned at least one image to obtain a differential margin, the differential margin of the plan (page 10, paragraph 102); and (vii) overlaying, via the one or more processors, the differential margin on the at least one image to generate or form a margin map by deforming the plan to the intra-procedural image (page 10, paragraph 102, page 4, paragraph 36).  

Claims 28-30 and 40-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamagata et al in view of U.S. Patent Application Publication NO. 20140058387 (Kruecker et al).
Regarding claim 28, Yamagata et al discloses all of the claimed elements as set forth above and is incorporated herein by reference.
Yamagata et al does not disclose expressly performing, via the one or more processors, a simulation step.
Kruecker et al discloses performing, via the one or more processors, a simulation step (page 3, paragraph 32).  
Yamagata et al & Kruecker et al are combinable because they are from the same field of endeavor, i.e. medical image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a simulation step.
The suggestion/motivation for doing so would have been to provide a safer system by predicting the results of the operation.
Therefore, it would have been obvious to combine the method of Yamagata et al with Kruecker et al to obtain the invention as specified in claim 28.
Regarding claim 29, Kruecker et al discloses the simulation step includes at least one of: simulating an ablation zone (page 3, paragraph 32-33), simulating an ice ball for cryoablation (page 1, paragraph 17, page 2, paragraph 22), simulating a balloon for microwave ablation (page 2, paragraph 22), and simulating or mimicking tissue deformation or movement of the patient.  
Regarding claim 30, Kruecker et al discloses changing the shape or location of the one treating zone or target to simulate or mimic tissue deformation or movement by updating the treatment plan/ ablation zones as the surgery is being performed (fig. 6, item 616-622).  Yamagata et al discloses part of the treating zone is the medial axis/ center line (fig. 4d, fig. 6).  
Regarding claim 40, Kruecker et al discloses storing, via the one or more processors, a planned treatment zone for the at least one treating zone or target (fig. 6, item 602); identifying, via the one or more processors, an ablation or ablated zone after ablation is performed on the treating zone or target (fig. 5, item 620 after fig. 6, item 616); and displaying, via the one or more processors, an overlaid image of the at least one treating zone or target and the ablation or ablated zone to generate a margin map (fig. 6, item 622, page 6, paragraph 63).  
Regarding claim 41, Kruecker et al discloses comparing, via the one or more processors, the stored planned treatment zone for the at least one treating zone or target with the ablation or ablated zone to determine whether the ablation or ablated zone covers the at least one treating zone or target by determining zones that need to be treated or already treated (page 7, paragraph 63).  

Conclusion  

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        7/25/2022